DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The Specification does not adequately describe the hardware processor.

The term “hardware processor” is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akatsuka (U.S. 20100060682 A1)
Akatsuka discloses, with regards to claim:
1. An image forming apparatus (10) comprising: 
a hardware processor (print head 23) that forms an image on a conveyed recording medium (S); and 
a determining device (51, 60) that determines whether a type of the recording medium is a first recording medium or a second recording medium ( [0163] ), wherein if the type of the recording medium is determined to be the first recording medium, the hardware processor forms a normal image on the recording medium (the claim language fails to distinguish between a normal image and a test pattern, such that a test pattern is equivalent to a normal image), whereas if the type of the recording medium is determined to be the second recording medium, the hardware processor forms a test image on the recording medium (fig. 13a, the color of the test sheet is determined and used to control the printing of the test pattern).  
2. The image forming apparatus according to claim 1, wherein the determining device detects a chromaticity of the recording medium as the type of the recording medium (fig. 13a, chromatic color).  
3. The image forming apparatus according to claim 1, wherein a difference between a chromaticity of an ink used for forming the image and a chromaticity of the second recording medium is larger than a difference between the chromaticity of the ink and a chromaticity of the first recording medium (different color print media are used).  
8. An image forming method of an image forming apparatus that forms an image on a conveyed recording medium, the method comprising: 
determining whether a type of the recording medium is a first recording medium or a second recording medium (fig. 13a, S022); and 
if the type of the recording medium is determined to be the first recording medium, forming a normal image on the recording medium, whereas if the type of the recording medium is determined to be the second recording medium, forming a test image on the recording medium (S032, S033, S035, S036, the claim language does not distinguish between the normal image and the test image).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akatsuka.
Akatsuka discloses, with regards to claim 4:
4. The image forming apparatus according to claim 1, wherein the hardware processor forms an image on the recording medium by ejecting ink from nozzles (print head 23).
Akatsuka does not disclose that the hardware processor includes an image reader (51) that reads the test image formed on the recording medium and the 
	The Examiner takes Official Notice that automated reading of test pattern images using an image reader to detect defective nozzles was well known in the art at the time of the invention.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate an image reader that reads the test image and detects an ejection failure nozzle for the purpose of reducing a burden on the user by automating the detection process. 
	Akatsuka does not disclose, with regards to claim 5:
5. The image forming apparatus according to claim 4, wherein the hardware processor corrects image data corresponding to the normal image on the basis of a detection result of the hardware processor.  
	The Examiner takes Official Notice that correcting normal image data on the basis of detection of a defective nozzle, for example by directing a normal nozzle to print in place of the failed nozzle, was well known in the art at the time of the invention. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate defective nozzle compensation in the invention of Akatsuka for the purpose of minimizing the effects of a failed nozzle on the image quality.
	With regards to claim 7, Akatsuka does not disclose:

However, Akatsuka discloses that the determining device may be located at any position in the printer [0163].  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to position the determining device upstream from the hardware processor for the purpose of preventing the determining device from interfering with the operations of the hardware device and other downstream structure such as the paper feeding device.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akatsuka in view of Hisamura (U.S. 20050151985 A1).
Akatsuka does not disclose, with regards to claim:
6. The image forming apparatus according to claim 1, wherein the recording medium on which the normal image is formed and the recording medium on 19B49748US01which the test image is formed are output to different paper discharge trays.  
However, Hisamura discloses this (S116, S114).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to output to different discharge trays for the normal and test images for the purpose of facilitating handling of the test image [0010]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147.  The examiner can normally be reached on Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896